             Case 1:20-cv-07236-JPC Document 34 Filed 01/25/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LOMA DELI GROCERY CORP. and
 KEVIN RODRIGUEZ,

                                 Plaintiffs,                   20 Civ. 7236 (JPC)

         v.

 UNITED STATES OF AMERICA,

                                 Defendant.


                                      PROTECTIVE ORDER

        The parties have conferred and submitted this jointly proposed stipulation and protective

order (“Protective Order”) to the Court, which the Court hereby enters.

        1.       This Protective Order is issued in accordance with the Privacy Act, 5 U.S.C. §

552a(b), the Food and Nutrition Act of 2008, 7 U.S.C. § 2020(e)(8), and the federal regulations

promulgated thereunder, 7 C.F.R. § 272.1(c) (collectively “the Acts”).

        2.       This Protective Order applies to private information regarding electronic benefits

transfer (“EBT”) card recipients and competitor store information, covered by the Acts,

including but not limited to names, addresses, Food and Nutrition Service (“FNS”) numbers,

EBT card numbers, household numbers, and other confidential, proprietary, personal, or similar

information (“protected information”), contained in the certified administrative record in this

case.

        3.       Pursuant to this Protective Order, Defendant (and its contractors, agents, and

employees) are hereby authorized to disclose to counsel for Plaintiffs the protected information

contained in the certified administrative record for purposes of the litigation of this action.
            Case 1:20-cv-07236-JPC Document 34 Filed 01/25/21 Page 2 of 4




       4.       Pursuant to this Protective Order, the parties are hereby ORDERED:

                    a. Not to release the protected information to the public or to anyone not

                       directly involved in the litigation of this action; and

                    b. To use the protected information only for the purpose of litigating this

                       action.

       5.       Pursuant to this Protective Order, the parties may disclose the protected

information only to:

                    a. The attorneys of record for the parties and any support staff or other

                       employees of the attorneys of record for parties who are assisting in the

                       prosecution or defense of this action;

                    b. Plaintiffs, who may only read the protected information in the presence of

                       their attorney, but may not maintain, retain, keep, copy, or photograph the

                       protected information; and

                    c. The Court and the Court’s employees.

       6.       The protected information shall not be filed or referenced in un-redacted format

on the docket in this case.

       7.       Plaintiffs’ counsel shall ensure that each person to whom he discloses the

protected information, including Plaintiffs, shall, prior to any such disclosure, read and

understand this Protective Order, and acknowledge his or her agreement to be bound by this

Protective Order.

       8.       Neither Plaintiffs, nor their attorneys, nor any individual to whom they have made

disclosure, shall himself or herself make any further disclosure of the protected information.




                                                  2
Case 1:20-cv-07236-JPC Document 34 Filed 01/25/21 Page 3 of 4
        Case 1:20-cv-07236-JPC Document 34 Filed 01/25/21 Page 4 of 4



                                The parties are reminded that any requests for sealing
SO ORDERED.                     are governed by 4.A-C of the Court's Individual Rules
                                and Practices in Civil Cases.
Dated: New York, New York
        January 25, 2021
       __________________



                                   ______________________________________
                                   HONORABLE JOHN P. CRONAN
                                   UNITED STATES DISTRICT JUDGE




                                      4
